COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Texas Department of Family and Protective Services v. K.G.

Appellate case number:     01-20-00315-CV

Trial court case number: D-1-GN-15-000175

Trial court:               345th District Court of Travis County

        On August 28, 2020, appellant, Texas Department of Family and Protective Services, filed
its appellant’s brief. Appellee, K.G., had a briefing deadline of September 28, 2020 in which to
file her brief, but no brief has been filed. On October 8 and November 25, 2020, we notified
appellee that we would set the case for submission without an appellee’s brief unless appellee filed
(1) a motion to extend time to file its brief or (2) its brief accompanied by a motion to extend time.
Appellee has neither filed a motion to extend time or her appellee’s brief. Accordingly, the case
is hereby set at issue.


        The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on October 8 and
November 25, 2020, requiring appellee to file either a brief or a motion to extend time to file its
brief, has expired. Accordingly, this case is now at issue and ready to be set for submission.
       .
       It is so ORDERED.


Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: ___October 28, 2021_____